WILLIAMS, Judge.
Defendant Wilbert Rush was charged by bill of information with burglary of an inhabited dwelling in violation of La.R.S. 14:62.2; he pleaded not guilty. He filed a motion to suppress evidence seized from his home. After a hearing, the trial court denied the motion. Defendant withdrew his previous plea and pleaded guilty. He was found to be a multiple offender and sentenced to four years at hard labor, the first of which is to be served without benefit of parole, probation, or suspension of sentence. Defendant moved for and was granted an appeal under State v. Crosby, 338 So.2d 584 (La.1976), reserving his right to appeal the ruling on the motion to suppress.
On appeal, the defense has requested only that we review the record for errors patent. We find no errors patent.
Because a defendant cannot appeal from a guilty plea other than in a Crosby situation, it is arguable that this appeal should be dismissed. Out of an abundance of caution, however, we have reviewed the record to determine the correctness of the trial court’s ruling on the motion to suppress and find no error.
For the foregoing reasons, defendant’s conviction and sentence are affirmed.